Case 3:18-cr-002`6'S-TSL-FKB Document 7 Filed 12/2-0/18 Page 1 of 1

AO 442 (Rev. ll/ll) An'est Warranl

 

UNITED STATES DISTRICT CoURT
for the

Southern District of Mississippi

United States of America

   

 

 

v. )
l\/lAuRlCE TAYLoR ) Case NO_ 3:13cr260Tsl_-FKB
(Wherever Found) )
)
)
) ':
Defena’ant =-‘
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) |\/]AUR|C|'-_' TAY|_QR 7 7 h _ __ 7 b 7 ,

 

who ls accused of an offense or violation based on the following document filed with the court:

E( Indictment |J Superseding lndictment |j lnformation ij Superseding lnforrnation ij Complaint
D Probation Violation Petition [fl Supervised Release Violation Petition ClViolation Notice ij Order of the Court

This offense is briefly described as follows:

Conspiracy, Criminal Vio|ations, Licensing and Registration Requirements
Felon in possession of a flrearm, Money Laundering

ARTHUR JOHNSTON, CLERK

Dale: 12/13/2018 CQ`GWL_/@

0 ) lssuing officer ’s signature

City and state: Jackson, |\/lississippi C. Louisvi||e, Deputy C|erk
Primed name and title

 

 

Return

 

 

This warrant was received on (date) |Q! lL{ l l 3 , and the person was arrested on (date) l& i 319 lll© ig
at (city and state) \Sckf_`l<go'vl § i\/l\g -

Date: lQ|-D-E>|B.®l§`< @/€/-_\_»

Arresting officer 's signature

VBV l`\llU/l DPOl/\/l`yl l,l§ i\/lLLlSl\t\_Q

Pri)g ){ted rawle and title

 

 

